 

___FILED ———RECEIVED
_——— ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SEP 19 2019
DISTRICT OF NEVADA
ek & CLERK US DISTRICT COURT
DISTRICT OF NEVADA
= DEPUTY
UNITED STATES OF AMERICA, )
)  2:06-cr-350-KJD-LRL

Plaintiff, )
)
VS. )
)
DANIEL J. MCCARTAN )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Amended Judgment in a Criminal Case (ECF#38), re-sentencing held on February 2nd,
2010. Upon further review of the restitution order in this matter, the specifics needed to
complete the order of restitution were not made a part of the Judgment. Therefore, good cause

appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: INTERNAL REVENUE SERVICE
Amount of Restitution: $49,144.00

Total Amount of Restitution ordered: $49,144.00

Dated this vy day of September 2019.

LL 9—

UNITED STATES DISTRICT JUDGE

 

 
